IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            July 1, 2008

                                       No. 07-30456                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,
v.

EARNEST McCRAY, JR., also known as Ernest McCray,

                                                  Defendant-Appellant.



               Appeal from the United States District Court for the
                          Western District of Louisiana
                                5:06-CR-50126-1




Before HIGGINBOTHAM, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       In this appeal, the defendant challenges his conviction and sentence
entered pursuant to a guilty plea. The defendant asks this court to vacate his
plea and remand the case to the district court so that he can re-plead and also
reserve the right to file a motion to suppress evidence obtained during a search
of his home.



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-30456

      Because the government does not object to this motion and based upon our
review of the record, we conclude that it is appropriate that we grant this
motion.
      Accordingly, IT IS ORDERED that McCray’s conviction and sentence are
VACATED and this case is REMANDED to the district court to enable the
defendant to re-plead and reserving to the defendant the right to file a motion
to suppress evidence seized during a search of his home.
      VACATED and REMANDED.




                                      2